           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CHARLES GREEN
ADC #113257                                                   PETITIONER

v.                     No. 5:18-cv-211-DPM

WENDY KELLEY, Director, ADC                                  RESPONDENT

                                ORDER
     1. Green's motion for more time to file a notice of appeal, NQ 17,
is denied. Green hasn't shown that he meets the requirements for
reopening the time to appeal.   FED.   R. APP. P. 4(a)(6).
     2. Green's second motion for more time to request a certificate
of appealability,NQ 16, is denied. The Court already denied a similar
motion; and nothing in the new paper forwarded by the Court of
Appeals changes that conclusion. NQ 14 & NQ 15.
     So Ordered.

                                                        V
                                  D .P. Marshall Jr.
                                  United States District Judge
